ln\

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

l»§,!i`{ 1 3 2010
Cl k, U.S. D` &
Emmett E. Spencer, ) Coliits for the|sl)tiriiliict :.)f
)
Plaintiff, )
)
v. ) Civil Action No.
)
Adrian Fenty et al., )  ,O" 
)
Defendants. )
MEMORANDUM OPINION

Plaintiff Emmett E. Spencer has filed an application to proceed without prepayment of
fees, a pro se complaint, and a motion for appointed counsel. The application will be granted, the
complaint will be dismissed for lack of federal jurisdiction, and the motion for counsel will be
denied as moot.

Spencer, an inmate at the D.C. Jail, alleges that on October l3, 2009, he sustained an
injury to his lower back when, in custoday and on a bus returning from a day in the Superior
Court of the District of Columbia, the bus collided with something. He alleges that jail staff
inquired as to whether he needed to see a doctor, and assisted him in obtaining medical attention
at the time. He now seeks damages for his injuries.

Spencer has framed his complaint as one for civil rights violations under 42 U.S.C.

§ l983. The allegations, however, do not support such a claim. Rather, the allegations indicate
that Spencer sustained a personal injury as a result of a vehicular accident. Such accidental
personal injuries may be compensated through other means, but they do not state a claim under

42 U.S.C. § 1983 for a violation of civil rights.

§ 4

This court does not have jurisdiction over a claim for accidental or negligent injury to
Spencer. A federal district court, unlike the Superior Court of the District of Columbia, is a court

of expressly limited jurisdiction. lt has jurisdiction in civil actions arising under the

Constitution, laws or treaties of the United States. See 28 U.S.C. § 1331. The allegations in the

complaint, however, do not appear to arise under federal law, but instead under state or common
law. A federal district court also has jurisdiction over civil actions in matters where the
controversy is between citizens of different states and exceeds $75,000. See 28 U.S.C. § l332(a).
Here, however, the complaint identifies a District of Columbia address for both the plaintiff and
the defendant, and does not identify an amount in controversy over $75,000. Therefore, there
appears to be no diversity jurisdiction under § l332(a).
Accordingly, the Court will dismiss the complaint without prejudice for lack of subject

matter jurisdiction. A separate order accompanies this memorandum opinion.

,@: 5

Date:  ,’l ’>/ 10 ( é United Stat'es District Judge